Per Curiam.
Eleanor Richardson, the appellant, while driving on an unfamiliar road covered with ice and snow in Warren, Vermont, lost control of her vehicle and struck a school bus. The accident resulted in both personal injuries and property damage, although only the appellant herself was seriously injured. She was notified by the Department of Motor Vehicles of her right to a hearing under 23 V.S.A. § 802 (i) before proof of financial responsibility could be required. Such a hearing was held and the hearing officer’s finding that she was at fault, to some degree, was affirmed by the Acting Commissioner of Motor Vehicles. As a consequence, she was ordered to file proof of financial responsibility in accordance with 23 V.S.A. § 801 (a) (3).
An appeal was filed in the Washington Superior Court pursuant to Rule 75 of the Vermont Rules of Civil Procedure. At a hearing on November 28,1977, the superior court denied appellant’s request for a de novo review, and proceeded on memoranda and oral argument. She contends that the court erred in denying her request. We agree.
Rule 75(d) “leaves to specific statute or prior practice the [question] whether review in a given case is de novo. . . .” Reporter’s Notes, V.R.C.P. 75. The controlling statute on appellant’s right to a hearing and review is 23 V.S.A. § 802 (i). That section provides in part that “[n]o findings made . . . by a court on review, shall be used in any way in any litigation . . . arising out of the accident, injury or damage.” Id. Findings imply a de novo proceeding, and it was error to deny appellant’s request.

Reversed and remanded.